DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, lines 6-7, recites the limitation “cooling liquid can be connected”; in particular “can be” is not a positive recitation, and therefore it is suggested to replace said limitation with --cooling liquid is connected--. 
Claim 1, line 9, recites the limitation “cooling liquid can be discharged” which is not a positive recitation, and therefore it is suggested to replace said limitation with -- cooling liquid is discharged--. 
Claim 1, lines 24-28, recites the limitation “wherein the flow area of a discharge opening  and the associated aperture  adjacent to a front face of the cooling beam  positioned opposite the connection point is smaller than the flow area of a discharge opening and the associated aperture  immediately adjacent to the 7International Application No. PCT/EP20 18/059896 Attorney Docket No. 08600021 USPreliminary Amendmentconnection point”; for claim language clarity, it is suggested to replace said limitation with --wherein the flow area of a discharge opening  and the associated aperture  adjacent to a front face of the cooling beam  positioned distal from the connection point is smaller than the flow area of a discharge opening and the associated aperture positioned proximate to the 7International Application No. PCT/EP20 18/059896Attorney Docket No. 08600021 USPreliminary Amendmentconnection point--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because 
it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Mitsuo et al. (JPS61162223, also see Espacenet Machine Translation Version (EMTV), Abstract, and Description: para [0001] and [0003]) in view of Seidel et al. (US Patent No. 9,539,629).
 Mitsuo et al. teaches a device (see abstract, figures 5, 6 and 9c) for cooling metal strips or sheets  (4, see figures 5 and 6 and EMTV, para [0001]) conveyed on a conveyor line (see the direction of travel indicated by the arrow in figures 5 and 6), comprising: cooling beam (i.e. header 1, see figures 5 and 6 and header 9, figure 9c and EMTV para [0001] and [0003]) arranged on an upper side of the metal strip or sheet (4, see figures 5 and 6) that is to be cooled, and extending across the width of the conveyor line (see figures 5 and 6), wherein the cooling beam (header 1, see figures 5 and 6 and header 9, figure 9c and EMTV para [0001] and [0003])  has on a front face, a connection point (see in figures 5 and 6 said connection is shown) to which a supply tube (i.e. 7, see figures 5 and 6 and EMTV para [0001] and [0003])  for cooling liquid is connected, and a plurality of discharge openings (8, see figure 9c and EMTV para [0001] and [0003]) provided along a longitudinal axis of the cooling beam, wherein cooling liquid is discharged through the discharge openings (8, see figure 9c and EMTV para [0001]) in the direction of the metal strip or sheet (4, see figure 5 and 6) that is to be cooled, wherein the individual discharge openings (8, see figure 9c) are respectively arranged on an enclosure of the cooling beam (i.e. header 1, see figures 5 and 6 and header 9, figure 9c); and the individual discharge openings (8) of a respective cooling beam  arranged at the upper side of the metal strip or sheet (4) that is to be cooled have a respective adjusted flow area associated with them (see abstract, figure 9c and EMTV para [0001]) , and with it a respective aperture (see figure 9c), arranged in the inlet region of the associated discharge openings (8, see figure 9c), wherein the flow area of a discharge opening (8, see figure 9c) and the associated aperture adjacent to a front face of the cooling beam (9, see figure 9c) positioned distal from the connection point (see figures 5 and 6 and 9c) is smaller than the flow area of a discharge opening (8, see figure 9c and EMTV para [0001]) and the associated aperture positioned proximate to the 7International Application No. PCT/EP20 18/059896 Attorney Docket No. 08600021 USPreliminary Amendmentconnection point (see figures 5 and 6 and 9c).
With respect to the claimed cooling liquid distribution across the width of the conveyor line being parabolic; Mitsuo et al. does not particular characterizes his cooling liquid distribution or flow pattern as such, however absent any evidence to the contrary, it would necessarily flow that Mitsuo et al.’s device would be configured to do the same; especially since Mitsuo et al.’s device as illustrated particularly in figure 9c, shows substantial the same as claimed, discharge openings and the associated apertures size variation from a position proximate to the connection point to a position distal from the connection point.
With respect to the claimed upper side and lower side specific amount of cooling 
liquid of between 100 and 200 m3 /(m2 *h), Mitsuo et al. is silent, however said claimed 
flow rate would be dictated by the configuration or characteristics (for example thickness) of the metal strip being cooled; and the selection of a suitable flow rate on the basis of the configuration or characteristics of metal strip to achieve an optimum cooling using the device of Mitsuo et al. at the time the invention was made would have been obvious to one of ordinary skill in the art.
	Mitsuo et al., as described above, teaches a cooling beam arranged only on an upper side of the metal strip or sheet that is to be cooled, and extending across the width of the conveyor line but fails to teach cooling beams arranged opposite from each other on a respective upper and lower side of the metal strip or sheet that is to be cooled, and also individual discharge openings that are respectively formed as tubes arranged on an enclosure of the cooling beam. However, Seidel et al. teaches that at the time the invention was made it was known in the art to cool a metal strip from a hot rolling mill with a cooling device (see Seidel et al. , abstract) that comprises cooling beams (10/11 see Seidel et al., figure 2a and column 3, line 60-column 4, line 46) arranged opposite from each other on a respective upper and lower side of the metal strip or sheet (4, figure 2a and column 3, line 60-column 4, line 46) that is to be cooled, and extending across the width of the conveyor line (se figure 2a and 3; and column 3, lines 15-23 and lines 34-39 and column 4, lines 13-23); and wherein the individual discharge openings (12, see Seidel et al., figure 2a) are in the form of tubes arranged and enclosure by the cooling beams (11 and 12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling device of Mitsuo et al. to use cooling beams arranged opposite from each other on a respective upper and lower side of the metal strip or sheet that is to be cooled as exemplified by Seidel et al., and that would enhance and speed up the cooling process since both the upper side and the under side of the metal strip or sheet would be exposed to the coolant at the same time. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groch (US 6,062,056), Ginzburg (US 5,212,975), Baumgärtel et al. (US 9,180,504) and Schaming (US 4,247,047) are also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733